                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA, ex                     CIVIL ACTION
 rel INTERNATIONAL
 BROTHERHOOD OF ELECTRICAL
 WORKERS LOCAL UNION NO. 98

                        v.                        NO. 09-4230

 THE FARFIELD COMPANY


                                            ORDER
        AND NOW, this 5th day of February 2020, upon extensive study of the Special Master's

Report and Recommendation (ECF Doc. No. 214) including 220 Findings of Fact based solely on

our review of the transcribed record and 39 Conclusions of Law de nova entered with the parties'

consent after evaluating the credibility of witnesses and exhibits adduced during eight days of

hearings, considering the Defendant's Objections (ECF Doc. No. 215), the Plaintiffs Response

(ECF Doc. No. 216), and for reasons in the accompanying Memorandum, it is ORDERED:

        1.     We OVERRULE the Defendant's Objections (ECF Doc. No. 215) to the Report

and Recommendation (ECF Doc. No. 214) and, consistent with the accompanying Memorandum,

ADOPT the Special Master's Findings of Fact and Conclusions of Law;

       2.      Defendant The Farfield Company is liable, under 31 U.S.C. § 3729, to pay

$1,055,320.62 allocated as $316,596.19 awarded to the Plaintiff-Relator and $738,724.43 awarded

to the United States;

       3.      On or before February 19, 2020, Plaintiff may move for an award of reasonable

expenses, attorney's fees, and costs under 31 U.S.C. § 3730(d)(2) compliant with our Policies and

including supporting comparator reasonableness affidavits with a response due no later than

March 4, 2020; and,
       4.      We defer entry of Judgment until an award, if any, of reasonable expenses,

attorney's fees, and costs.




                                           2
